NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HALLMARK CARE SERVICES, INC.,                   No.    19-35553
DBA Castlemark Guardianship and Trusts,
DBA Eagle Guardianship, a Washington            D.C. No. 2:19-cv-00102-TOR
corporation; et al.,

                Plaintiffs-Appellants,          MEMORANDUM*

 v.

SUPERIOR COURT OF THE STATE OF
WASHINGTON FOR SPOKANE
COUNTY; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Thomas O. Rice, Chief District Judge, Presiding

                             Submitted June 3, 2020**
                               Seattle, Washington

Before: GOULD, BEA, and MURGUIA, Circuit Judges.

      Hallmark Care Services, Inc., Lori Petersen, and Kerri Sandifer (collectively,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hallmark), appeal the district court’s denial of Hallmark’s motion for partial

summary judgment, the district court’s grant of the Spokane County Superior

Court’s motion for summary judgment, and the district court’s denial of Hallmark’s

motion to remand a claim to state court. We have jurisdiction under 28 U.S.C. §

1291. Reviewing the disposition of summary judgment motions de novo, L.F. v.

Lake Wash. Sch. Dist. #414, 947 F.3d 621, 625 (9th Cir. 2020), and the exercise of

supplemental jurisdiction for an abuse of discretion, Ventura Content, Ltd. v.

Motherless, Inc., 885 F.3d 597, 603 (9th Cir. 2018), we affirm.1

      The district court properly denied Hallmark’s motion for partial summary

judgment. Hallmark’s motion effectively sought to turn the Washington Court of

Appeals’s reversal on procedural grounds into a judgment for damages. The

Washington Court of Appeals did not grant such extraordinary relief.2

      The district court properly granted the Superior Court’s motion for summary

judgment because Defendants are entitled to judicial or quasi-judicial immunity.



1
  Because the parties are familiar with the facts and procedural history of the case,
we recite only those facts necessary to decide this appeal.
2
  The district court also properly denied Hallmark’s request for attorney’s fees. The
district court was not the proper venue to seek attorney’s fees stemming from the
collateral proceedings in state court. Moreover, the statutes to which Hallmark
points that provide an independent basis for attorney’s fees require a litigant to
prevail to judgment. See Stotzky v. Riggers, No. 77980-0-I, 2019 WL 4635140, at
*9 (Wash. Ct. App. Sept. 23, 2019) (“The prevailing party [under Wash. Rev. Code
§ 4.84.030] means the party in whose favor final judgment is rendered at the end of
the entire case.”).

                                         2
The Superior Court had jurisdiction, see Wash. Rev. Code § 11.88.010(1),

11.88.120(1); In re Guardianship of Lamb, 265 P.3d 876, 883 (Wash. 2011), and the

Superior Court’s conduct was judicial. Ashelman v. Pope, 793 F.2d 1072, 1075–78

(9th Cir. 1986) (en banc). Procedural errors do not allow a litigant to circumvent

judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 359 (1978).

      Defendants Bastine and Kemmerer are entitled to quasi-judicial immunity.

Bastine and Kemmerer did not preside over any of the removal hearings, but

Bastine’s and Kemmerer’s actions assisted the Superior Court’s exercise of its

relevant judicial authority. In other words, Bastine’s and Kemmerer’s actions of

which Hallmark complains were “actually a part of the judicial function.” Curry v.

Castillo (In re Castillo), 297 F.3d 940, 952 (9th Cir. 2002).

      Finally, the district court did not abuse its discretion in declining to remand

Hallmark’s vacatur claim. The district court had supplemental jurisdiction over the

claim and none of the § 1367(c) criteria triggered the district court’s discretion to

remand. See 28 U.S.C. § 1367(c); Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001

(9th Cir. 1997) (en banc). Even if the district court’s discretion were triggered, the

district court did not abuse its discretion in determining that economy, convenience,

and fairness counseled in favor of the exercise of supplemental jurisdiction. See

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 250 (1988).




                                          3
      AFFIRMED.3




3
 Hallmark’s Motions to Supplement the Record on Appeal, Dkt. 12 & 23, are
DENIED.

                                      4